Case 1:18-cv-00650-TSE-IDD Document 21 Filed 01/03/19 Page 1 of 1 PageID# 532



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


MTI Enterprises Inc., et al.                       )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )   Civil Action No. 1:18cv650 (TSE/IDD)
                                                   )
                                                   )
Theaterpalooza Community Theater                   )
Productions, Inc.                                  )
       Defendant.                                  )




                                          JUDGMENT

       Pursuant to the order of this Court entered on 1/2/2019 and in accordance with Federal

Rules of Civil Procedure 58, JUDGMENT is hereby entered in favor of the plaintiffs and against

the defendant in the amount of $489,096.22, consisting of $450,000 of statutory damages,

$37,563.50 in attorneys’ fees, and $1,532.72 in costs.




                                             FERNANDO GALINDO, CLERK OF COURT


                                             By:                       /s/
                                                       Richard Banke
                                                       Deputy Clerk

Dated: 1/3/2019
Alexandria, Virginia
